Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4-23 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Ho (Pub. No.: US 2017/0047308).
Re claim 1, Ho, FIG. 3 teaches a semiconductor device assembly comprising: 
a base substrate (122/134/124, FIG. 2c, ¶ [0038]-[0039]) having a cavity (138) and a perimeter region (122) at least partially surrounding the cavity, wherein the cavity extends at least partially through the base substrate and has an opening width measured across opposing edges of the perimeter region; 
a first device (104, FIG. 2f, [0042]) in the cavity and attached to the base substrate at the cavity; and 
a second device (154, FIG. 2l, [0053]) over at least a portion of the first device (104), extending across the opposing edges of the perimeter region, and attached to the base substrate (122/134/124) at the perimeter region, wherein the second device has a device width that is greater than the opening width of the cavity (138); and 

Re claim 4, Ho, FIG. 3 teaches the assembly of claim 1, wherein the base substrate (122/134/124, FIG. 2f) includes a continuous outermost surface spanning along a lower surface of the cavity (top surface of 134/124) and an upper surface of the perimeter region (122).
Re claim 5, Ho, FIG. 3 teaches the assembly of claim 1 wherein the perimeter region includes an upper surface and the cavity includes a lower surface separated from the upper surface by a first distance (the vertical width of 122), and wherein the first device (104) includes the top surface separated from the lower surface of the cavity by a second distance (the vertical width of 104) less than the first distance.
Re claim 6, Ho, FIG. 3 teaches the assembly of claim 1 wherein the perimeter region (of 122) completely surrounds the cavity.
Re claim 7, Ho, FIG. 3 teaches the assembly of claim 1, further comprising an encapsulant (bump 114, [0042]) at least partially encapsulating the first device (104), wherein a top surface of the encapsulant is below the bottom surface of the second device (154).
Re claim 8, Ho, FIG. 3 teaches the assembly of claim 1, further comprising a third device (168, [0058]) attached to the second device, wherein the third device is over the first device (104) and the second device (154).
Re claim 9, Ho teaches the assembly of claim 1 wherein the portion of the first device is a first portion (portion of the left of die 104 of FIG. 2o), the assembly further comprising a third device (168) attached to the base substrate (122/134/124) at the right of die 104 of FIG. 2o).
Re claim 10, Ho, FIG. 3 teaches the assembly of claim 1 wherein the base substrate (122/134/124) includes a first side (right of FIG. 2o) and a second side (left of FIG. 2o) opposite the first side, wherein the perimeter region is a first perimeter region (sidewalls of 122) and the cavity is a first cavity (138), and wherein the first cavity and the first perimeter region are at the first side of the base substrate, the assembly further comprising: 
a cavity (138, FIG. 2o) at the second side of the substrate (top surface of 122/124) and extending at least partially through the substrate toward the first side of the substrate; and 
a second perimeter region (sidewalls of 144) at least partially surrounding the second cavity.
Re claim 11, Ho, FIG. 3 teaches the assembly of claim 10, further comprising: a third device (168) in the second cavity (formed by 144+170+the two rectangular sections) and attached to the base substrate at the second cavity.
Re claim 12, Ho, FIG. 5 teaches the assembly of claim 11, further comprising: a fourth device (220, FIG. 7, note that applicant did not specify what type of electronic elements) over the third device (194) and attached to the base substrate (122/134/124) at the second perimeter region (144).
Re claim 13, Ho, FIG. 5 teaches the assembly of claim 1 wherein the first device includes a memory chip (104, [0031]) and the second device includes a processor chip (154, [0053]).
Re claim 14, Ho, FIG. 3 teaches the assembly of claim 13 wherein one or more peripheral portions of the top surface of the memory chip (104) laterally extends past corresponding peripheral edges (middle bottom edge) of the processor chip (154).
Re claim 15, Ho, FIG. 5 teaches the assembly of claim 14 wherein: 
the processor chip (154) and the memory chip (104) comprise a die stack; 
the processor chip is located at a top portion of the die stack for releasing heat generated by the processor chip upward (release heat upward through air gap between 154 and 194); and 
the one or more peripheral portions of the top surface of the memory chip (104) is uncovered by the processor chip for reducing thermal effect (by air gap between 104 and 154) between the processor chip and the memory chip.
Re claim 16, Ho, FIG. 5 teaches a stacked package system comprising: 
a substrate (122/134/124) having a cavity region (138) and a perimeter region (occupied by 122) at least partially peripheral to the cavity region, wherein the cavity region is defined by sidewalls extending at least partially through the substrate and separated by an opening width measured across opposing portions of the side walls; 
a first device (104) attached to the substrate and positioned between the sidewalls of the cavity region; and 
a second device (154) over the first device, extending across the opening width and over the opposing portions of the perimeter region, and attached to the base substrate (122/134/124) at the perimeter region (122), wherein the second device has a device (154) width that is greater than the opening width of the cavity (138); and 
wherein a top surface of the first device (104) and a bottom surface of the second device (154) are separated by a distance corresponding to an air channel for cooling the first and second devices via convection.
Re claim 17, Ho, FIG. 5 teaches the system of claim 16 wherein the cavity region includes a lower surface (formed on top of 122/134) between the sidewalls, and wherein the first device is attached to the lower surface via a plurality of connectors (bump 114).
Re claim 18, Ho, FIG. 5 teaches the system of claim 16 wherein the second device (154) includes a bottom side facing at least partially toward the substrate (122/134/124) and a top side opposite the bottom side, and wherein the first device (104) is attached to the second device at the bottom side.
Re claim 19, Ho, FIG. 5 teaches the system of claim 16, further comprising a third device (194) attached to the substrate (122/134/124), wherein the third device is stacked on the top side of the second device (154).
Re claim 20, Ho, FIG. 5 teaches the system of claim 16 wherein at least a portion of the first device (vertical edge of 104) extends into the cavity region (138) of the substrate (122/134/124).
Re claim 21, Ho, FIG. 5 teaches the system of claim 16, further comprising a third device (194) spaced apart from the first device (104) and attached to the substrate (122/134/124) at the cavity region (middle hollow region of 122+144).
Re claim 22, Ho, FIG. 5 teaches the system of claim 16 wherein the second device (154) attached to the base substrate (122/134/124) at the perimeter region is a first portion, and wherein the second device includes a second portion (surround sidewalls of 144) attached to the first device between the sidewalls of the cavity region.
Re claim 23, Ho, FIG. 5 teaches a method of forming a semiconductor device assembly, the method comprising: 
providing a base substrate (122/134/124) having a cavity (138) and a perimeter region at least partially surrounding the cavity, wherein the cavity extends at least partially through the base substrate and has an opening width measured across opposing edges of the perimeter region (122); 
mounting a first device (104) in the cavity and attached to the base substrate at the cavity; and 
mounting a second device (154) over at least a portion of the first device, extending across the opposing edges of the perimeter region, and attached to the base substrate at the perimeter region, wherein the second device (154) has a device width that is greater than the opening width of the cavity (138); 
wherein a top surface of the first device (104) and a bottom surface of the second device (154) are separated by a distance corresponding to an air channel (air gap between  surfaces 108 and 160) for cooling the first and second devices via convection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894